—Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered April 8, 1992, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The totality of the evidence, law and circumstances demonstrate that the defendant received meaningful representation by counsel (see, People v Eason, 160 AD2d 1018). Defense counsel succeeded in obtaining, at the Sandoval hearing, preclusion of the underlying facts of the defendant’s prior conviction, made an adequate opening statement, adequately cross-examined the People’s witnesses — including the undercover officer who made the drug purchase, provided an adequate defense of misidentification, and made an adequate summation. Defense counsel’s waiver of any objection to the admission of a videotape by the prosecution did not render his representation of the defendant ineífective as he cannot be faulted for attempting a reasonable strategy which ultimately failed (see, People v Baldi, 54 NY2d 137).
The sentence imposed was not excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). Bracken, J. P., Balletta, Miller and Pizzuto, JJ., concur.